627 So.2d 612 (1993)
DEPARTMENT OF HIGHWAY SAFETY AND MOTOR VEHICLES, APPELLANT,
v.
Miriam SILVA and Public Employees Relations Commission, Appellees.
No. 92-2581.
District Court of Appeal of Florida, First District.
December 14, 1993.
Enoch T. Whitney, Gen. Counsel, and Patrick A. Loebig, Asst. Gen. Counsel, Dept. of Highway Safety and Motor Vehicles, Tallahassee, for appellant.
H. Lee Cohee, II, Gen. Counsel, and Jerry Cheatham, Deputy Gen. Counsel, Tallahassee, for appellee Public Employees Relations Com'n.
PER CURIAM.
The Department of Highway Safety and Motor Vehicles (the department) appeals from an order of the Public Employees Relations Commission (PERC) adopting the findings of the hearing officer but mitigating the recommended penalty of dismissal to a ten-day suspension. Although we might have reservations regarding the wisdom of the penalty directed by PERC, we are unable to say that it amounts to an abuse of the discretion granted PERC by section 447.208(3), Florida Statutes (1991). Concluding that the department's arguments do not merit reversal, we affirm the order under review.
BARFIELD and ALLEN, JJ., concur.
BOOTH, J., Dissents with Opinion.
BOOTH, Judge, dissenting:
The hearing officer found that appellee Silva intentionally falsified a public record and that Silva's actions lead to the issuance of a fraudulent official identification card. The hearing officer also concluded that dismissal was an authorized penalty and that Silva had not carried her burden of demonstrating entitlement to mitigation under section 447.208(3), Florida Statutes. PERC's decision to mitigate Silva's dismissal to a ten-day suspension, requiring the Department to continue to employ Silva in the very capacity in which she was acting when she falsified a public record is a clear abuse of discretion.